By the Court En Banc.
Order
The guardian ad litem appointed by the district court in response to our order of May 23, 2002, has decided to reject the acts of the lawyers now purporting to represent Minnick. Accordingly, we relieve those lawyers of any further authority to represent Minnick, vacate the judgment of the district court, and remand for proceedings in which Minnick’s new counsel (to be selected and supervised on his behalf by the guardian ad litem) will be entitled to present a collateral attack on his conviction and sentence, advancing whatever contentions best serve Minnick’s current interests, including any arguments that may have become available under Atkins v. Vir-ginioi, — U.S. -, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), and Ring v. Arizona, — U.S.-, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002). So that both sides may start afresh, Circuit Rule 36 will apply on remand.